                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                     AT LOUISVILLE


STEPHANIE STANLEY                                                                    PLAINTIFF

vs.                                                  CIVIL ACTION NO. 3:19-CV-00640-CRS

HAIER US APPLIANCE SOLUTIONS, INC.                                                DEFENDANT


                                  MEMORANDUM OPINION

I.     Introduction

       This matter is before the Court on Haier US Appliance Solutions, Inc.’s (“Haier”) motion

to dismiss. DN 6. Plaintiff Stephanie Stanley (“Stanley”) filed a response. DN 7. Haier filed a

reply. DN 8. The matter is ripe for adjudication. For the reasons stated herein, the Court will grant

Haier’s motion to dismiss.

II.    Factual Background and Procedural History

       This is an employment discrimination case. Stanley worked as a “Material Handler” at

Haier from April of 1994 to September of 2018. DN 1-2 at 4. According to her complaint, Stanley

suffers from clinical depression, post-traumatic stress disorder, anxiety, and bipolar disorder. Id.

She has been on intermittent leave under the Family and Medical Leave Act (“FMLA”) since 2012.

Id. Her physician recommends that Stanley be excused from two days of work twice a month. Id.

       Stanley alleges that on or about August 21, 2018, Haier disciplined her for a “Call-In”

attendance violation even though she was entitled to intermittent FMLA leave. Id. She further

alleges that Haier fired her because of this “Call-In” violation. Id. Stanley originally filed this

action in Jefferson Circuit Court. DN 1-2. She brought three claims against Haier: (1) disability

discrimination under the Kentucky Civil Rights Act (“KCRA”), KRS 344.040 et seq., (2)


                                                 1
retaliation under the KCRA, KRS § 344.280, and (3) “violations” of the FMLA. Id. at 5–6. Haier

removed the case to this Court pursuant to 28 U.S.C. § 1331 based on Stanley’s FMLA claim. DN

1. Haier invoked this Court’s supplemental jurisdiction for Stanley’s KCRA claims. Id.

III.   Legal Standard

       When evaluating a motion to dismiss under Rule 12(b)(6), the Court must determine

whether the complaint alleges “sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007) ) (internal quotation marks omitted). A claim is

plausible if “the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

556). Although the complaint need not contain “detailed factual allegations,” “a plaintiff's

obligation to provide the grounds of his entitlement to relief requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Twombly,

550 U.S. at 555 (internal quotation marks and alteration omitted). “Nor does a complaint suffice

if it tenders naked assertion[s] devoid of further factual enhancement.” Ashcroft, 556 U.S. at 678

(internal quotation marks and citation omitted).

IV.    Discussion

       Haier seeks dismissal of Stanley’s retaliation claim. DN 6. Haier argues that Stanley failed

to state a claim for which relief may be granted because Stanley did not engage in a protected

activity as defined in the KCRA’s anti-retaliation provision. DN 6-1 at 3. Stanley responds that

she engaged in a protected activity when she took her FMLA leave and Haier retaliated by firing

her. DN 7 at 4.




                                                   2
        To establish a retaliation claim under the KCRA, a plaintiff must demonstrate: (1) she

engaged in a protected activity, (2) her employer knew of that activity, (3) the employer thereafter

took an adverse employment action, and (4) a causal connection exists between the protected

activity and the adverse action. Popeck v. Rawlings Co., LLC, No. 3-16-CV-00138, 2018 WL

2074198 at *13, (W.D. Ky. May 3, 2018) (citing Hibbler v. Reg’l Med. Ctr. at Memphis, 12

Fed.Appx. 336, 340 (6th Cir. 2001); Seeger v. Cincinnati Bell Tel. Co., 681 F.3d 274, 283 (6th Cir.

2012)). The only issue before the Court is whether Stanley has pled sufficient facts to demonstrate

the first element.

        The KCRA prohibits retaliation “against a person because he opposed a practice declared

unlawful by [the KCRA] or because he has made a charge, filed a complaint, testified, assisted, or

participated in any manner in any investigation, proceeding, or hearing under [the KCRA].” KRS

§ 344.280(1). The KCRA, in relevant, part includes the following as unlawful practices:

        To fail or refuse to hire, or to discharge any individual, or otherwise to discriminate
        against an individual with respect to compensation, terms, conditions, or privileges
        of employment, because of the individual's race, color, religion, national origin,
        sex, age forty (40) and over, because the person is a qualified individual with a
        disability, or because the individual is a smoker or nonsmoker, as long as the person
        complies with any workplace policy concerning smoking.
KRS § 344.040(1)(a).

        Taking FMLA leave is not a protected activity for the purposes of the KCRA anti-

retaliation provision. The anti-retaliation provision ensures that employers cannot retaliate against

employees that “clearly challenge an employment practice that she believes to be unlawful.”

Popeck, 2018 WL 2074198 at *14 (citing Yazdian v. ConMed Endoscopic Techs., Inc., 793 F.3d

634, 645 (6th Cir. 2015)). Plaintiff alleges that she was permitted intermittent FMLA leave, she

took leave, and Haier fired her for taking leave. DN 1-2 at 5–6. She does not allege that she


                                                  3
challenged any unlawful employment practice. Stanley’s complaint does not state a claim for

retaliation under the KCRA that is plausible on its face. Therefore, the Court will grant Haier’s

motion to dismiss.

V.     Conclusion

       For the reasons stated herein, a separate order will be entered this date granting Defendant

Haier US Appliance Solutions, Inc.’s motion to dismiss. DN 7.




             February 11, 2020




                                                      Char
                                                         lesR.Si
                                                               mpsonI
                                                                    II,Seni
                                                                          orJudge
                                                         Unit
                                                            edStat
                                                                 esDi
                                                                    str
                                                                      ictCour
                                                                            t




                                                4
